DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-18 in the reply filed on 04/19/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 19 and 20 directed to an invention non-elected without traverse.  Accordingly, claims 19 and 20 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 19. (Cancel)
Claim 20. (Cancel)

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “wherein for each resistive sensor pair, the noninverting and inverting switch elements coupled to corresponding first and second sensors are configured to receive a switch signal, the switch signal being configured to control the noninverting and inverting switch elements such that the first and second sensors are biased in opposition to one another” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claims 2-12 are also allowable due to dependency.
Regarding Claim 13, the closest prior art fails to disclose nor would it be obvious to combine “the switch signal comprises a digital voltage signal having a first logic state or a second logic state, the first logic state defining a first bias voltage and the second logic state defining a second bias voltage; each of the first voltage buffers is configured to receive the digital voltage signal at the first input terminal and output from the first output terminal one of the first and second bias voltages corresponding to the first or second logic state of the digital voltage signal; and each of the second voltage buffers is configured receive the digital voltage signal at the second input terminal, invert the digital voltage signal to the other of the first or second states, and output from the second output terminal the other of the first and second bias voltages corresponding to the other of the first or second logic states such that the first and second sensors are biased in opposition to one another” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claims 14-18 are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868